Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s) 
	Claim(s) 1-7 were previously pending and were rejected in the previous office action. Claim(s) 1 and 3-7 were amended. Claim 2 was cancelled. Claim(s) 1 and 3-7 are currently pending and have been examined.  

Priority
	Acknowledgment is made of applicant’s claim for foreign priority filed in Japan on May 26, 2017, under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/01/2019 and 06/08/2022, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) are being considered by the examiner.

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January, 13, 2022, has been entered.

Response to Arguments
Claim Rejections - 35 USC § 101
	Applicant’s arguments, see pages 9-16 of Applicant’s Response, filed January, 13, 2022, with respect to ‘Alice,’ 35 USC § 101 rejection have been fully considered but they are not persuasive.
	First, Applicant argues, on page 10, that the amended Independent
Claim(s) 1 and 6-7, do not fall within the revised Step 2A prong one framework since the office has merely made broad generalizations of the claimed features. Examiner, respectively, disagrees with applicant.  As an initial matter, as described in MPEP § 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s "framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts." Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217-18, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68). Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation. See MPEP § 2106, subsection II for more information about the importance of understanding what the applicant has invented, and MPEP § 2111 for more information about the broadest reasonable interpretation, see MPEP 2106.04 (II). Examiner, respectfully, notes that in the final office action mailed 10/15/2021 on page(s) 3-4 and 10-12, the broadest reasonable interpretation for Appellant’s claims. Also, applicant argues that the claimed features are now tied to a machine thus not directed to an abstract idea, however, it is important to note where the machine is merely an object on which the method operates does not integrate the exception into a practical application or provide significantly more, see CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011); and MPEP 2106.05(b). Thus, Appellant’s arguments are without merit and are not persuasive.

	Secondly, applicant argues, on page(s) 11-16, that the limitations do not fall within the revised Step 2A Prong Two framework. Examiner, respectfully, disagrees. As an initial matter, examiner provided a detailed analysis of how the additional elements are not integrated into a practical application, see the final office action mailed 10/15/2021 on page(s) 5-8 and 12. Similar to, Intellectual Ventures I LLC v. Capital One Bank, the court provided that merely “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer,” does not integrate a judicial exception into a practical application or provide an inventive concept. Here in this case, the judicial exception is not integrated into a practical application when efficiency of delivering baggage is improved based on creating a delivery plan for the delivery because the central processing unit helps facilitate the efficiency the baggage delivery, however, merely appending generic computer functionality to lend speed or efficiency to the performance of an abstract concept doesn’t meaningfully limit the claim(s) thus as a whole applicant’s limitations merely describe how to generally “apply,” the concept(s) of an existing process of determining delivery schedules for packages/baggage to customers, which, at best are mere instructions to apply the exception. Also, similar to, Affinity Labs v. DirecTv, the court found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. Here, the additional elements are merely receiving and transmitting delivery information, which is no more than “applying,” the judicial exception. Examiner, further, notes that the “moving body,” control, indicates a “field-of- use,” within the technological environment of providing instructions to a vehicle for delivering an item based on a predetermined schedule. As currently claimed, there is no improvement to the functioning of the moving body, and the instructions sent are similar to those that would be sent by an entity specifying where to move a vehicle  based on the predetermined delivery schedule. Furthermore, like in Affinity Labs v. DirecTv, the additional elements generally link the control of the moving body, which, does no more than merely confine the use of the abstract idea to a vehicle traveling to a service area for picking up and delivering items thus failing to add an inventive concept to the claims. Examiner, respectfully, suggest to consider how the optimization of the delivery process is improved based on the system considering how/why the system uses weighted factors that are used to create the delivery plan, which, in turn will help solve the problem of how this invention provides a solution for optimized delivery, which has been difficult to solve in the prior art inventions, see paragraph(s) 0009 and 0246.  Therefore, applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
	Applicant’s arguments with respect to Claim(s) 1 and 3-7 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection
However, Applicant argues, on page(s) 14-15, that the prior art reference fail to teach applicants amended limitations. Examiner, respectfully, disagrees, with applicant’s argument. As an initial matter, applicant provides that the ‘lap time,’ is not disclosed in the prior art references. While applicant provides that the lap time is “a lap time of the plurality of lap times is a time required for the moving body to travel from the starting point via each delivery point of the plurality of delivery points to return to one of the starting point or a return point different from the starting point,” this definition doesn’t mean that the lap time has to be a closed loop route. In this case, Takeo (JP2017068555A) teaches that a route search system for creating a delivery plan to deliver a package to a user. Takeo, further, teaches that the system will determine an optimum route for delivering the package, which, a route can be selected based on the amount of delivery time it will take between two points such a course between X-a-Y, which is a lap time since the system is takes into account a starting point (i.e., X) through each of the delivery points to return to a point different from the starting point (i.e., Y), see paragraph(s) 0030-0034 and the below 103 rejection, thus teaching that the route for the vehicle travels from the starting point to a return point that is different form the starting point. Examiner, respectfully, suggest applicant consider amending the limitation to recite that this route is a closed loop route such as positively reciting that the return point is the same starting point from which the moving body left from. Applicant may want to also consider amending the “create a plurality of delivery plans…,” limitation to recite creating the delivery plan based on at least three of the times as currently claimed only one of the times are required to create the delivery plans, which, this amendment seems to be supported in applicant’s specification paragraph 0209 (e.g., other paragraphs may be helpful). Also, see the suggestion in the 101 argument. Therefore, as claimed applicant’s argument is not persuasive.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1 and 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: Independent Claim(s) 1 and 6-7, recites an entity that is able to receive multiple delivery request, which, the entity will then create a delivery plan based on various times and delivery points along a route. The entity will then compare the delivery plans and the lap times associated with the delivery plans and determine the delivery plan with the smallest lap time. Independent Claim(s) 1 and 6-7, as a whole recite limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: commercial or legal interactions (e.g., a company creating a delivery schedule based on a delivery route, which, encompasses business relations) and/or managing personal behavior or relationships or interactions between people. Independent Claim(s) 1 and 6-7, recite(s) “control reception of a plurality of delivery requests,” “determine availability of a delivery time zone for each delivery request of the plurality of delivery requests, wherein the delivery time zone corresponds to a delivery point of a plurality of delivery points,” “create a plurality of delivery plans based on at least one of a plurality of loading times, a plurality of pickup times, a plurality of moving times, or a plurality of lap times,” “each delivery plan of the plurality of delivery plans includes the plurality of delivery points and an order of delivery of the baggage to each delivery point of the plurality of delivery points,” “a loading time of the plurality of loading times is a time from an order time of an initial delivery request of the plurality of delivery requests to a departure time from a loading point,” “a pickup time of the plurality of pickup times is a time from a time of arrival of the moving body at the delivery point to a start time of the delivery time zone,” “a moving time of the plurality of moving times is a time to travel the moving body from one of a starting point to a first delivery point of the plurality of delivery points or the first delivery point to a second delivery point of the plurality of delivery points,” “a lap time of the plurality of lap times is a time required for the moving body to travel from the starting point via each delivery point of the plurality of delivery points to return to one of the starting point or a return point different from the starting point,” “compare each delivery plan of the plurality of delivery plans based on the plurality of lap times,” “determine a delivery plan from the plurality of delivery plans based on the comparison of each delivery plan of the plurality of delivery plans and the availability of the delivery time zone, wherein a lap time associated with the determined delivery plan is smallest among the plurality of lap times associated with the plurality of delivery plans,”  step(s)/function(s) are merely certain methods of organizing human activity. Here, for instance Independent Claim(s) 1 and 6-7, are merely the claim(s) are similar to a business relationship between an entity and a customer, which, the entity will determine delivery plans based on various times and delivery request information, which, the entity can compare the delivery plans and determine a delivery plan with smallest lap time. The mere recitation of generic computer components (Claim 1: delivery management device and a central processing unit; Claim 6: a server; and Claim 7: a non-transitory computer-readable medium and a computer) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim(s) 1 and 6-7, recite an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “controlling,” “determining,” “creating,” “comparing,” and “determining,” information in a computer environment, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: delivery management device and a central processing unit; Claim 6: a server; and Claim 7: a non-transitory computer-readable medium and a computer). Examiner, notes that a delivery management device, central processing unit, a server, a non-transitory computer-readable medium, and a computer, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv., the court has held that certain additional elements are not integrated into a practical application or provide significantly more when the additional elements merely use a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) thus they do no more than merely invoke computers or machinery as a tool to perform an existing process, which, amounts to no more than “applying,” the judicial exception. Here, the above additional elements are not integrated into a practical application or provide significantly more when they are merely receiving and/or transmitting information which is no more than merely invoking computers or machinery as a tool to perform an existing process (e.g., determining route and creating delivery schedules) thus merely “applying,” the judicial exception. Also, see a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Examiner, further, notes that the “moving body,” controlling, indicates a “field-of- use,” within the technological environment of providing instructions to a vehicle for delivering items. As currently claimed, there is no improvement to the functioning of the moving body, and the instructions sent are similar to those that would be sent by an entity specifying where to move the moving body in order to have the items delivered based on a delivery schedule. Furthermore, like in Affinity Labs v. DirecTv, the additional elements generally link controlling the moving body, which, does no more than merely confine the use of the abstract idea to a vehicle delivering items based on a predetermined delivery schedule thus failing to add an inventive concept to the claims. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s)

Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.

Claim(s) 3-5: The various metrics of Claim(s) 3-5 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Claim 1 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

The dependent claim(s) 3-5 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), which, doesn’t provide an inventive concept. Therefore, Claim(s) 1 and 3-7 are not patent eligible 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen (JP 2002108998A) in view of Takeo (JP 2003281676 A) and further in view of Toshihiro (JP 2017068555A) and further in view of “Delivery Scheduling,” by Former Member, September 06, 2012, (hereinafter delivery) and further in view of Samocha et al. (US 2017/0102243) and further in view of Shiozawa (JP2004326711A) and further in view of Kichinosuke (JPH11144546A).
	Regarding Claim 1, Sen, teaches a delivery management device for managing delivery of baggage by a moving body, the delivery management device comprising: 
A central processing unit (CPU) configured to (Paragraph 0022)(Sen teaches a processing unit):
control reception of a 

create a plurality of delivery plans based on at least one of a plurality of loading times, a plurality of pickup times, a plurality of moving times, or a plurality of lap times.  (Paragraph 0006)(Sen teaches a transportation plan is created under observing loading time and loading time restrictions (i.e., loading times) for the plurality of locations)
wherein
each delivery plan of the plurality of delivery plans includes the plurality of delivery points and an order of delivery of the baggage to each delivery point of the plurality of delivery points. (Paragraph(s) 0006-0007and 0021)(Sen teaches a transportation plan takes into account  a plurality of locations such as factories, relay locations, and suppliers (i.e., plurality of delivery points). Sen, further, teaches when delivering a package to each site, a supplier can be used as a delivery destination site) 
a loading time(Paragraph 0006)(Sen teaches a loading and unloading time)







	With respect to the above limitations: While Sen teaches receiving a request for a delivery, which, the processing device is able to determine an optimum transport route from multiple other routes by taking into account a loading time for a baggage and base location information, which, will be used to create a transportation plan. To the extent that Sen does not teach creating a delivery plan based on an optimal route see Takeo reference below. However, Sen, doesn’t explicitly teach determining available time delivery zones from the plurality of request. Sen, also, doesn’t explicitly teach a loading time that is a time from an order time of an initial delivery request to a departure time from a loading point, a pickup time, a moving time, and a lap time. Sen, further, doesn’t explicitly teach comparing each of the delivery plans based on the lap times and then determining a delivery plan based on the comparison and the availability of the delivery time zone, which, the moving body is controlled based on the delivery plan. 
	But, Takeo in the analogous art of determining a delivery plan, teaches 
a lap time of the plurality of lap times is a time required for the moving body to travel from the starting point via each delivery point of the plurality of delivery points to return to one of the starting point or a return point different from the starting point.  (Paragraph 0030-0034)(Takeo teaches a route search system for creating a delivery plan to deliver a package to a user. Takeo, further, teaches that the system will determine an optimum route for delivering the package, which, a route can be selected based on the amount of delivery time it will take between two points such a course between X-a-Y, which is a lap time since the system is takes into account a starting point (i.e., X) through each of the delivery points to return to a point different from the starting point (i.e., Y). Examiner, further, notes that each of the routes include a time for traversing through the routes)  
compare each delivery plan of the plurality of delivery plans based on the plurality of lap times. (Paragraph(s) 0030-0034)(Takeo teaches a route search system for creating a delivery plan to deliver a package to a user. Takeo, further, teaches searching routes for a company A and a Compony B, which the system will determine that route (5) for company A is most optimal and route (1) of company B is most optimal. The system will then compare both routes and times (i.e., delivery plans) and output the most optimal route. Examiner, respectfully, notes that the route system can determine routes for company A and company B, which, includes routes from point X to point Y with other destinations in between. The system also includes times for those routes (i.e., lap times), which, will be used to determine an optimal route for the creation of a delivery plan, see paragraph 0031-0034 and 0084)
determine a delivery plan from the plurality of delivery plans based on the comparison of each delivery plan of the plurality of delivery plans. (Paragraph(s) 0030-0034 and 0084)(Takeo teaches a route search system for creating a delivery plan to deliver a package to a user. Takeo, further, teaches searching routes for a company A and a Compony B, which the system will determine that route (5) for company A is most optimal and route (1) of company B is most optimal. The system will then compare both routes and times (i.e., delivery plans) and output the most optimal route. The system will then create a delivery plan on the optimum route searched for by the unit, see paragraph 0084)+
wherein a lap time associated with the determined delivery plan is smallest among the plurality of lap times associated with the plurality of delivery plans. (Paragraph(s) 0030-0034)(Takeo teaches a route search system for creating a delivery plan to deliver a package to a user. Takeo, further, teaches searching routes for a company A and a Compony B, which the system will determine that route (5) for company A is most optimal and route (1) of company B is most optimal. The system will then compare both routes and times (i.e., delivery plans) and output the most optimal route. The system will then select company B route (1), which has a smaller time of 20 compared to company A’s time for route (5) of 30) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determining an optimal route for a delivery plan based on loading times of Sen, by incorporating the teachings of a system creating a delivery plan based lap times, which, the system will compare the delivery plans for company’s and select the company delivery plan that has the shortest optimal route and the shortest time of Takeo, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve delivery efficiency and reduce cost by using an optimal route for the delivery of a package. (Takeo: Paragraph(s) 0002 and 0086)
	With respect to the above limitations: While Takeo teaches a lap time of a plurality of lap times based on a starting point to a return point that is different than the starting point and comparing the multiple company plans to determine the plan that has the shortest time for delivery. However, Sen and Takeo, do not explicitly teach determining available time delivery zones from the plurality of request. Sen and Takeo, also, do not explicitly teach a loading time that is a time from an order time of an initial delivery request to a departure time from a loading point, a pickup time,  and a moving time. Sen and Takeo, further, do not explicitly teach determining a delivery plan based on the availability of the delivery time zone, which, the moving body is controlled based on the delivery plan two points include a loading and pickup location.  
	But, Toshihiro in the analogous art of creating a vehicle delivery plan, teaches a moving time of the plurality of moving times is a time to travel the moving body from one of a starting point to a first delivery point of the plurality of delivery points or the first delivery point to a second delivery point of the plurality of delivery points. (Paragraph 0029)(Toshihiro teaches a  travel time (i.e., moving time between each stock point and each delivery destination (i.e., moving time to travel the moving body from a starting point to a first delivery point of the plurality of delivery points) or between each delivery destination and each delivery destination (i.e., moving time to travel the moving body from one of the first delivery point to a second delivery point of the plurality of delivery points))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify creating a transportation plan that considers loading time information of Sen and a system creating a delivery plan based on a shortest optimal route using two points of Takeo, by incorporating the teachings of a system creating an allocation plan based on loading/unloading times and a moving time at a stock point and a destination of Toshihiro, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve loading efficiency and operating times of managed vehicles. (Toshihiro: Paragraph 0068)
	With respect to the above limitations: While Toshihiro teaches a travel time between each stock point and each delivery destination (i.e., moving time to travel the moving body from a starting point to a first delivery point of the plurality of delivery points). However, Sen, Takeo, and Toshihiro, do not explicitly teach determining available time delivery zones from the plurality of request. Sen, Takeo, and Toshihiro, also, do not explicitly teach a loading time that is a time from an order time of an initial delivery request to a departure time from a loading point, and a pickup time. Sen, Takeo, and Toshihiro, further, do not explicitly teach determining a delivery plan based on the availability of the delivery time zone, which, the moving body is controlled based on the delivery plan two points include a loading and pickup location.  
	But, Delivery in the analogous art of loading times, teaches a loading time of the plurality of loading times is a time from an order time of an initial delivery request of the plurality of delivery requests to a departure time from a loading point. (“Delivery Scheduling,” by Former Member, September 06, 2012, (hereinafter delivery) Delivery teaches a loading time that is in between the incoming order (i.e., order time) and the time of when the goods are issued, which, is the transit time (i.e., departure time from the loading point))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify creating a transportation plan that considers loading time information of Sen, a system creating a delivery plan based on a shortest optimal route using two points of Takeo, and a server system creating an allocation plan based on loading/unloading times at a stock point and a destination of Toshihiro, by incorporating the teachings of a loading time that is in between an incoming order and the transit time for the issuance of the goods of Delivery, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of the combination were predictable. 
	With respect to the above limitations: While Delivery teaches aa loading time that is between the incoming order and the time when goods are issued. However, Sen, Takeo, Toshihiro, and Delivery, do not explicitly teach determining available time delivery zones from the plurality of request. Sen, Takeo, Toshihiro, and Delivery, also, do not explicitly teach a pickup time. Sen, Takeo, Toshihiro, and Delivery, further, do not explicitly teach determining a delivery plan based on the availability of the delivery time zone, which, the moving body is controlled based on the delivery plan two points include a loading and pickup location.  
	But, Samocha et al. in the analogous art of transportation, teaches a pickup time of the plurality of pickup times is a time from a time of arrival of the moving body at the delivery point to a start time of the delivery time zone. (Paragraph(s) 0019 and 0062)(Samocha et al. teaches a system for calculating a pickup time for a customer. The pickup time is determined based on the desired arrival time (i.e., estimated time of arrival) and the time period to travel to the destination. Examiner, respectfully, notes that the system is able to determine times for package pickup using various transportation services. Examiner, further, notes that the desired time can be adjusted based on the various factors such as traffic occurring/rush hour, which, will adjust the desired pickup time, as taught by paragraph 0019 and 0062)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify creating a transportation plan that considers loading time information of Sen, a system creating a delivery plan based on a shortest optimal route using two points of Takeo, a system creating an allocation plan based on loading/unloading times and a moving time at a stock point and a destination of Toshihiro, and  a loading time that is in between an incoming order and the transit time for the issuance of the goods of Delivery, by incorporating the teachings of using a pick up time that is based on the desired arrival time and the time period to travel to the destination of Samocha et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to ensure that a customer/package arrives that the destination at the desired time. (Samocha et al.: Paragraph 001)
	With respect to the above limitations: While Samocha teaches a pickup time that is determined based on the desired arrival time and the time period to travel to the destination. However, Sen, Takeo, Toshihiro, Delivery, and Samocha, do not explicitly teach determining available time delivery zones from the plurality of request. Sen, Takeo, Toshihiro, Delivery, and Samocha, further, do not explicitly teach determining a delivery plan based on the availability of the delivery time zone, which, the moving body is controlled based on the delivery plan two points include a loading and pickup location.  
	But, Shiozawa in the analogous art of delivery, teaches 
determine availability of a delivery time zone for each delivery request of the plurality of delivery requests, wherein the delivery time zone corresponds to a delivery point of a plurality of delivery points.  (Paragraph(s) 0012 and 0030-0031)(Shiozawa teaches multiple shipper request can be received, see paragraph 0012. Shiozawa, further, teaches that shippers can provide order information, which, the order information includes delivery time zone in which delivery time zone start time and the end time (i.e., delivery time zone for each delivery request) along with the delivery location code for the order information)
determine a delivery plan from the plurality of delivery plans based on the availability of the delivery time zone. (Paragraph(s) 0012 and 0030-0031, 0036-0037)(Shiozawa teaches multiple shipper request can be received, see paragraph 0012. Shiozawa, further, teaches that shippers can provide order information, which, the order information includes delivery time zone in which delivery time zone start time and the end time (i.e., delivery time zone for each delivery request) along with the delivery location code for the order information). Shiozawa, further, teaches that the vehicle allocation planning can take the order information into account, which an optimum dispatch plan can be created based on the accepted order information. Examiner, respectfully, notes that the system also take into account loading times and a shortest path for determining the dispatch plan)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify creating a transportation plan that considers loading time information of Sen, a system creating a delivery plan based on a shortest optimal route using two points of Takeo, a system creating an allocation plan based on loading/unloading times and a moving time at a stock point and a destination of Toshihiro, a loading time that is in between an incoming order and the transit time for the issuance of the goods of Delivery, and  a pick up time that is based on the desired arrival time and the time period to travel to the destination of Samocha et al., by incorporating the teachings of receiving multiple shipper request that includes time zone information, which, a delivery plan can be determined based on the delivery time zone information of Shiozawa,  with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help create a more efficient delivery plan. (Shiozawa: Paragraph 0018)
	With respect to the above limitations: While Shiozawa teaches a receiving multiple shipper request for a delivery time zone, which a delivery plan can be determined based on the delivery time zones. However, Sen, Takeo, Toshihiro, Delivery, Samocha, and Shiozawa do not explicitly teach the moving body is controlled based on the delivery plan two points include a loading and pickup location.  
	But, Kichinosuke in the analogous art of determining a delivery route through different delivery points, teaches control, based on the determined delivery plan, the moving body to deliver the baggage to each delivery point of the plurality of delivery point.(Paragraph(s) 0017-0018, 0025, 0026-0027)(Kichinosuke teaches a delivery route for various locations can be determined for the delivery of packages to customers. The delivery route can then be provided to the car navigation system, which the driver will move the delivery vehicle according to the guidance route to deliver each package to the delivery points)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify creating a transportation plan that considers loading time information of Sen, a system creating a delivery plan based on a shortest optimal route using two points of Takeo, a system creating an allocation plan based on loading/unloading times and a moving time at a stock point and a destination of Toshihiro, a loading time that is in between an incoming order and the transit time for the issuance of the goods of Delivery, a pick up time that is based on the desired arrival time and the time period to travel to the destination of Samocha et al., and receiving multiple shipper request that includes time zone information, which, a delivery plan can be determined based on the delivery time zone information of Shiozawa, by incorporating the teachings of determining a delivery route using a plurality of different delivery points, which, will be delivered to a vehicle in order for a driver to move the vehicle based on the guidance route of Kichinosuke, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to reduce the number of vehicles and the total traveling time for making deliveries. (Kichinosuke: Paragraph 0028)


	Regarding Claim 6, Sen, teaches a baggage delivery system comprising: 
A moving body configured to deliver loaded baggage. (Paragraph 0036)(Sen teaches a plurality of trucks for carrying all the luggage (i.e., baggage))  

control reception of a plurality of delivery requests. Paragraph 0022)(Sen teaches a processing unit)

create a plurality of delivery plans based on at least one of a plurality of loading times, a plurality of pickup times, a plurality of moving times, or a plurality of lap times. (Paragraph 0006)(Sen teaches a transportation plan is created under observing loading time and loading time restrictions (i.e., loading times) for the plurality of locations)
wherein
each delivery plan of the plurality of delivery plans includes the plurality of delivery points and an order of delivery of the loaded baggage to each delivery point of the plurality of delivery points. (Paragraph(s) 0006-0007and 0021)(Sen teaches a transportation plan takes into account  a plurality of locations such as factories, relay locations, and suppliers (i.e., plurality of delivery points). Sen, further, teaches when delivering a package to each site, a supplier can be used as a delivery destination site)
a loading time 







	With respect to the above limitations: While Sen teaches receiving a request for a delivery, which, the processing device is able to determine an optimum transport route from multiple other routes by taking into account a loading time for a baggage and base location information, which, will be used to create a transportation plan. To the extent that Sen does not teach creating a delivery plan based on an optimal route see Takeo reference below. However, Sen, doesn’t explicitly teach determining available time delivery zones from the plurality of request. Sen, also, doesn’t explicitly teach a loading time that is a time from an order time of an initial delivery request to a departure time from a loading point, a pickup time, a moving time, and a lap time. Sen, further, doesn’t explicitly teach comparing each of the delivery plans based on the lap times and then determining a delivery plan based on the comparison and the availability of the delivery time zone, which, the moving body is controlled based on the delivery plan. 
	But, Takeo in the analogous art of determining a delivery plan, teaches 
A server. (Paragraph 0104)(Takeo teaches the processing of functions can be implemented by a server computer) 
a lap time of the plurality of lap times is a time required for the moving body to travel from the starting point via each delivery point of the plurality of delivery points to return to one of the starting point or a return point different from the starting point.  (Paragraph 0030-0034)(Takeo teaches a route search system for creating a delivery plan to deliver a package to a user. Takeo, further, teaches that the system will determine an optimum route for delivering the package, which, a route can be selected based on the amount of delivery time it will take between two points such a course between X-a-Y, which is a lap time since the system is takes into account a starting point (i.e., X) through each of the delivery points to return to a point different from the starting point (i.e., Y). Examiner, further, notes that each of the routes include a time for traversing through the routes)  
compare each delivery plan of the plurality of delivery plans based on the plurality of lap times. (Paragraph(s) 0030-0034)(Takeo teaches a route search system for creating a delivery plan to deliver a package to a user. Takeo, further, teaches searching routes for a company A and a Compony B, which the system will determine that route (5) for company A is most optimal and route (1) of company B is most optimal. The system will then compare both routes and times (i.e., delivery plans) and output the most optimal route. Examiner, respectfully, notes that the route system can determine routes for company A and company B, which, includes routes from point X to point Y with other destinations in between. The system also includes times for those routes (i.e., lap times), which, will be used to determine an optimal route for the creation of a delivery plan, see paragraph 0031-0034 and 0084)
determine a delivery plan from the plurality of delivery plans based on the comparison of each delivery plan of the plurality of delivery plans. (Paragraph(s) 0030-0034 and 0084)(Takeo teaches a route search system for creating a delivery plan to deliver a package to a user. Takeo, further, teaches searching routes for a company A and a Compony B, which the system will determine that route (5) for company A is most optimal and route (1) of company B is most optimal. The system will then compare both routes and times (i.e., delivery plans) and output the most optimal route. The system will then create a delivery plan on the optimum route searched for by the unit, see paragraph 0084)+
wherein a lap time associated with the determined delivery plan is smallest among the plurality of lap times associated with the plurality of delivery plans. (Paragraph(s) 0030-0034)(Takeo teaches a route search system for creating a delivery plan to deliver a package to a user. Takeo, further, teaches searching routes for a company A and a Compony B, which the system will determine that route (5) for company A is most optimal and route (1) of company B is most optimal. The system will then compare both routes and times (i.e., delivery plans) and output the most optimal route. The system will then select company B route (1), which has a smaller time of 20 compared to company A’s time for route (5) of 30) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determining an optimal route for a delivery plan based on loading times of Sen, by incorporating the teachings of a system creating a delivery plan based lap times, which, the system will compare the delivery plans for company’s and select the company delivery plan that has the shortest optimal route and the shortest time of Takeo, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve delivery efficiency and reduce cost by using an optimal route for the delivery of a package. (Takeo: Paragraph(s) 0002 and 0086)
	With respect to the above limitations: While Takeo teaches a lap time of a plurality of lap times based on a starting point to a return point that is different than the starting point and comparing the multiple company plans to determine the plan that has the shortest time for delivery. However, Sen and Takeo, do not explicitly teach determining available time delivery zones from the plurality of request. Sen and Takeo, also, do not explicitly teach a loading time that is a time from an order time of an initial delivery request to a departure time from a loading point, a pickup time,  and a moving time. Sen and Takeo, further, do not explicitly teach determining a delivery plan based on the availability of the delivery time zone, which, the moving body is controlled based on the delivery plan two points include a loading and pickup location.  
	But, Toshihiro in the analogous art of creating a vehicle delivery plan, teaches a moving time of the plurality of moving times is a time to travel the moving body from one of a starting point to a first delivery point of the plurality of delivery points or the first delivery point to a second delivery point of the plurality of delivery points. (Paragraph 0029)(Toshihiro teaches a  travel time (i.e., moving time between each stock point and each delivery destination (i.e., moving time to travel the moving body from a starting point to a first delivery point of the plurality of delivery points) or between each delivery destination and each delivery destination (i.e., moving time to travel the moving body from one of the first delivery point to a second delivery point of the plurality of delivery points))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify creating a transportation plan that considers loading time information of Sen and a system creating a delivery plan based on a shortest optimal route using two points of Takeo, by incorporating the teachings of a system creating an allocation plan based on loading/unloading times and a moving time at a stock point and a destination of Toshihiro, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve loading efficiency and operating times of managed vehicles. (Toshihiro: Paragraph 0068)
	With respect to the above limitations: While Toshihiro teaches a travel time between each stock point and each delivery destination (i.e., moving time to travel the moving body from a starting point to a first delivery point of the plurality of delivery points). However, Sen, Takeo, and Toshihiro, do not explicitly teach determining available time delivery zones from the plurality of request. Sen, Takeo, and Toshihiro, also, do not explicitly teach a loading time that is a time from an order time of an initial delivery request to a departure time from a loading point, and a pickup time. Sen, Takeo, and Toshihiro, further, do not explicitly teach determining a delivery plan based on the availability of the delivery time zone, which, the moving body is controlled based on the delivery plan two points include a loading and pickup location.  
	But, Delivery in the analogous art of loading time, teaches a loading time of the plurality of loading times is a time from an order time of an initial delivery request of the plurality of delivery requests to a departure time from a loading point. (“Delivery Scheduling,” by Former Member, September 06, 2012, (hereinafter delivery) Delivery teaches a loading time that is in between the incoming order (i.e., order time) and the time of when the goods are issued, which, is the transit time (i.e., departure time from the loading point))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify creating a transportation plan that considers loading time information of Sen, a system creating a delivery plan based on a shortest optimal route using two points of Takeo, and a server system creating an allocation plan based on loading/unloading times at a stock point and a destination of Toshihiro, by incorporating the teachings of a loading time that is in between an incoming order and the transit time for the issuance of the goods of Delivery, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of the combination were predictable. 
	With respect to the above limitations: While Delivery teaches aa loading time that is between the incoming order and the time when goods are issued. However, Sen, Takeo, Toshihiro, and Delivery, do not explicitly teach determining available time delivery zones from the plurality of request. Sen, Takeo, Toshihiro, and Delivery, also, do not explicitly teach a pickup time. Sen, Takeo, Toshihiro, and Delivery, further, do not explicitly teach determining a delivery plan based on the availability of the delivery time zone, which, the moving body is controlled based on the delivery plan two points include a loading and pickup location.  
	But, Samocha et al. in the analogous art of transportation, teaches a pickup time of the plurality of pickup times is a time from a time of arrival of the moving body at the delivery point to a start time of the delivery time zone. (Paragraph(s) 0019 and 0062)(Samocha et al. teaches a system for calculating a pickup time for a customer. The pickup time is determined based on the desired arrival time (i.e., estimated time of arrival) and the time period to travel to the destination. Examiner, respectfully, notes that the system is able to determine times for package pickup using various transportation services. Examiner, further, notes that the desired time can be adjusted based on the various factors such as traffic occurring/rush hour, which, will adjust the desired pickup time, as taught by paragraph 0019 and 0062)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify creating a transportation plan that considers loading time information of Sen, a system creating a delivery plan based on a shortest optimal route using two points of Takeo, a system creating an allocation plan based on loading/unloading times and a moving time at a stock point and a destination of Toshihiro, and  a loading time that is in between an incoming order and the transit time for the issuance of the goods of Delivery, by incorporating the teachings of using a pick up time that is based on the desired arrival time and the time period to travel to the destination of Samocha et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to ensure that a customer/package arrives that the destination at the desired time. (Samocha et al.: Paragraph 001)
	With respect to the above limitations: While Samocha teaches a pickup time that is determined based on the desired arrival time and the time period to travel to the destination. However, Sen, Takeo, Toshihiro, Delivery, and Samocha, do not explicitly teach determining available time delivery zones from the plurality of request. Sen, Takeo, Toshihiro, Delivery, and Samocha, further, do not explicitly teach determining a delivery plan based on the availability of the delivery time zone, which, the moving body is controlled based on the delivery plan two points include a loading and pickup location.  
	But, Shiozawa in the analogous art of delivery, teaches 
determine availability of a delivery time zone for each delivery request of the plurality of delivery requests, wherein the delivery time zone corresponds to a delivery point of a plurality of delivery points.  (Paragraph(s) 0012 and 0030-0031)(Shiozawa teaches multiple shipper request can be received, see paragraph 0012. Shiozawa, further, teaches that shippers can provide order information, which, the order information includes delivery time zone in which delivery time zone start time and the end time (i.e., delivery time zone for each delivery request) along with the delivery location code for the order information)
determine a delivery plan from the plurality of delivery plans based on the availability of the delivery time zone. (Paragraph(s) 0012 and 0030-0031, 0036-0037)(Shiozawa teaches multiple shipper request can be received, see paragraph 0012. Shiozawa, further, teaches that shippers can provide order information, which, the order information includes delivery time zone in which delivery time zone start time and the end time (i.e., delivery time zone for each delivery request) along with the delivery location code for the order information). Shiozawa, further, teaches that the vehicle allocation planning can take the order information into account, which an optimum dispatch plan can be created based on the accepted order information. Examiner, respectfully, notes that the system also take into account loading times and a shortest path for determining the dispatch plan)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify creating a transportation plan that considers loading time information of Sen, a system creating a delivery plan based on a shortest optimal route using two points of Takeo, a system creating an allocation plan based on loading/unloading times and a moving time at a stock point and a destination of Toshihiro, a loading time that is in between an incoming order and the transit time for the issuance of the goods of Delivery, and  a pick up time that is based on the desired arrival time and the time period to travel to the destination of Samocha et al., by incorporating the teachings of receiving multiple shipper request that includes time zone information, which, a delivery plan can be determined based on the delivery time zone information of Shiozawa,  with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help create a more efficient delivery plan. (Shiozawa: Paragraph 0018)
	With respect to the above limitations: While Shiozawa teaches a receiving multiple shipper request for a delivery time zone, which a delivery plan can be determined based on the delivery time zones. However, Sen, Takeo, Toshihiro, Delivery, Samocha, and Shiozawa do not explicitly teach the moving body is controlled based on the delivery plan two points include a loading and pickup location.  
	But, Kichinosuke in the analogous art of determining a delivery route through different delivery points, teaches control, based on the determined delivery plan, the moving body to deliver the baggage to each delivery point of the plurality of delivery point.(Paragraph(s) 0017-0018, 0025, 0026-0027)(Kichinosuke teaches a delivery route for various locations can be determined for the delivery of packages to customers. The delivery route can then be provided to the car navigation system, which the driver will move the delivery vehicle according to the guidance route to deliver each package to the delivery points)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify creating a transportation plan that considers loading time information of Sen, a system creating a delivery plan based on a shortest optimal route using two points of Takeo, a system creating an allocation plan based on loading/unloading times and a moving time at a stock point and a destination of Toshihiro, a loading time that is in between an incoming order and the transit time for the issuance of the goods of Delivery, a pick up time that is based on the desired arrival time and the time period to travel to the destination of Samocha et al., and receiving multiple shipper request that includes time zone information, which, a delivery plan can be determined based on the delivery time zone information of Shiozawa, by incorporating the teachings of determining a delivery route using a plurality of different delivery points, which, will be delivered to a vehicle in order for a driver to move the vehicle based on the guidance route of Kichinosuke, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to reduce the number of vehicles and the total traveling time for making deliveries. (Kichinosuke: Paragraph 0028)
	Regarding Claim 7, Sen/Takeo/Toshihiro/Delivery/Samocha et al./Shiozawa/Kichinosuke, teaches a non-transitory computer-readable medium having stored thereon computer-executable instructions which when executed by a computer, cause the computer to execute operations (Paragraph 0032)(Sen teaches a program for executing a processing device for performing the process), the operations comprising: 
controlling reception of a plurality of delivery requests. (See, relevant rejection of Claim 1(a)(a))
determining availability of a delivery time zone for each delivery request of the plurality of delivery requests, wherein the delivery time zone corresponds to a delivery point of a plurality of delivery points. (See, relevant rejection of Claim 1(a)(b))
creating a plurality of delivery plans based on at least one of a plurality of loading times, a plurality of pickup times, a plurality of moving times, or a plurality of lap times. (See, relevant rejection of Claim 1(a)(c))
wherein
each delivery plan of the plurality of delivery plans includes the plurality of delivery points and an order of delivery of a baggage to each delivery point of the plurality of delivery points. (See, relevant rejection of Claim 1(a)(d)(i))
a loading time of the plurality of loading times is a time from an order time of an initial delivery request of the plurality of delivery requests to a departure time from a loading point. (See, relevant rejection of Claim 1(a)(d)(ii))
a pickup time of the plurality of pickup times is a time from a time of arrival of a moving body at the delivery point to a start time of the delivery time zone. (See, relevant rejection of Claim 1(a)(d)(iii))
a moving time of the plurality of moving times is time to travel the moving body from one of a starting point to a first delivery point of the plurality of delivery points or the first delivery point to a second delivery point of the plurality of delivery points. (See, relevant rejection of Claim 1(a)(d)(iv))
a lap time of the plurality of lap times is a time required for the moving body to travel from the starting point via each delivery point of the plurality of delivery points to return to one of the starting point or a return point different from the starting point. (See, relevant rejection of Claim 1(a)(d)(v))
comparing each delivery plan of the plurality of delivery plans based on the plurality of lap times. (See, relevant rejection of Claim 1(a)(d)(vi))
determining a delivery plan from the plurality of delivery plans based on the comparison of each delivery plan of the plurality of delivery plans and the availability of the delivery time zone. (See, relevant rejection of Claim 1(a)(d)(vii))
wherein a lap time associated with the determined delivery plan is smallest among the plurality of lap times associated with the plurality of delivery plans. (See, relevant rejection of Claim 1(a)(d)(viii))
controlling, based on the determined delivery plan, moving body to deliver the baggage to each delivery point of the plurality of delivery points. (See, relevant rejection of Claim 1(a)(d)(ix))

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen (JP 2002108998A) in view of Takeo (JP 2003281676 A) and Toshihiro (JP 2017068555) and “Delivery Scheduling,” by Former Member, September 06, 2012, (hereinafter delivery) and Samocha et al. (US 2017/0102243) and Shiozawa (JP2004326711A) and Kichinosuke (JPH11144546A), as applied to Claim 1, and further in view of Affleck et al. (US 2006/0178812)
Regarding Claim 3, Sen/Takeo/Toshihiro/Delivery/Samocha et al./Shiozawa/Kichinosuke, teaches all the limitations as applied to Claim 1. 
However, Sen/Takeo/Toshihiro/Delivery/Samocha et al./Shiozawa/Kichinosuke, do not explicitly teach wherein the CPU further configured to create the plurality of delivery plans based on a number of delivery points in the plurality of delivery points and the time of arrival.
But, Affleck et al. in the analogous art of creating a dispatch schedule, teaches wherein the delivery plan is further created on a basis of a number of the pickup points and the time of arrival. (Paragraph(s) 0016, 0047, and 0049-0050)(Affleck et al. teaches a central computer that will create a dispatch schedule (i.e., delivery plan) for a transportation job. The system will take into account the coordinates of each of the delivery locations (i.e., number of the delivery points) and delivery  the estimated delivery duration (i.e., estimated time of arrival). Affleck et al., further, teaches that the estimated delivery durations times can be based on the vehicles to arrive at the bottleneck points, which, is the point where the delivery vehicles load the inventory. The system will create an initial schedule with a number of dispatch orders for each of the delivery vehicles)  
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify creating a transportation plan based on timing information of Sen, a system creating a delivery plan based on a shortest optimal route using two points of Takeo, a server system creating an allocation plan based on timing information of Toshihiro, determining a delivery schedule based on timing information of Delivery and determining a pickup time based on the desired time that is adjusted based on factors and the travel time to a destination of Samocha et al, by incorporating the teachings of determining a dispatch schedule for various transportation vehicles, which, will take into account the estimated delivery duration time and pickup locations of Affleck et al., since the claimed invention is merely a combination of old elements of creating a delivery plan, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have determined a dispatch schedule for various vehicles by using the pickup locations and estimated duration times as in Affleck et al. in the planning and scheduling systems of Sen, Takeo, Toshihiro, Delivery, and Samocha et al., with the motivation of improving delivery efficiencies. (Affleck et al.: Paragraph 0005)

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen (JP 2002108998A) in view of Takeo (JP 2003281676 A)  and Toshihiro (JP 2017068555), “Delivery Scheduling,” by Former Member, September 06, 2012, (hereinafter delivery) and Samocha et al. (US 2017/0102243) and Shiozawa (JP2004326711A) and Kichinosuke (JPH11144546A), as applied to Claim 1, and further in view of Ho (US 6,754,634). 
	Regarding Claim 4, Sen/Takeo/Toshihiro/Delivery/Samocha et al./Shiozawa/Kichinosuke, teaches all the limitations as applied to Claim 1 and wherein the CPU is further configured to create the 
	With respect to the above limitations: while Sen teaches a transportation plan can be created based on a the number of trucks. However, Sen, Takeo, Toshihiro, Delivery, Samocha et al., Shiozawa, and Kichinosuke, do not explicitly teach a plurality of delivery plans created based on the number of vehicles.
	But, Ho in the analogous art of scheduling trips for multiple vehicles, teaches a plurality delivery plan created on a basis of the number of moving bodies. (Column 12, Lines 5-28); and (Claim 1)hO(Ho teaches a scheduler engine that is able to generate a transportation matrix with a plurality of trips (i.e., plurality of delivery plans). Ho, further, teaches that the system is able to take into account a plurality of vehicles that are useable with each plurality of trips, which, the system will determine the best insertion pair for the trip manifests) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify creating a transportation plan that considers loading time information of Sen, a system creating a delivery plan based on a shortest optimal route using two points of Takeo, a server system creating an allocation plan based on loading/unloading times at a stock point and a destination of Toshihiro, a loading time that is in between an incoming order and the transit time for the issuance of the goods of Delivery, a pick up time that is based on the desired arrival time and the time period to travel to the destination of Samocha et al., receiving multiple shipper request that includes time zone information, which, a delivery plan can be determined based on the delivery time zone information of Shiozawa, and determining a delivery route using a plurality of different delivery points, which, will be delivered to a vehicle in order for a driver to move the vehicle based on the guidance route of Kichinosuke, by incorporating the teachings of a scheduler engine that is able to create a transportation matrix with a plurality of trips based on a number of vehicles for the trips of Ho, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help decide the best vehicle to be inserted into the matrix to reflect the best trip for the vehicle. (Ho: Abstract)

	Regarding Claim 5, Sen/Takeo/Toshihiro/Delivery/Samocha et al./Shiozawa/Kichinosuke, teaches all the limitations as applied to Claim 1 and wherein the CPU is further configured to create the 
	With respect to the above limitations: while Sen teaches that a transportation plan can be created based on loading time. And Toshihiro teaches determining an allocation plan based on loading time. However, Sen, Takeo, Toshihiro, Delivery, Samocha et al., Shiozawa, and Kichinosuke, do not explicitly teach determining a delivery plan based on a pickup time. 
	But, Ho in the analogous art of scheduling trips for multiple vehicles, teaches a plurality delivery plan created on a basis of the pickup time. (Column 9, Lines 22-26 and 49-52; and Column 10, Lines 45-65)hO(Ho teaches a scheduler engine that is able to generate a transportation matrix with a plurality of trips (i.e., plurality of delivery plans). Ho, further, teaches that the system is able to take into account the time it takes a passenger to load at a pickup location (i.e., load time). Ho, also, teaches that the system is able to consider pickup window times for the passenger (i.e., pickup time). A scheduling cycle will then select the best trip, best vehicle, and best stops for the vehicle and insert them into the matrix based on the time constraints)  
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify creating a transportation plan that considers loading time information of Sen, a system creating a delivery plan based on a shortest optimal route using two points of Takeo, a server system creating an allocation plan based on loading/unloading times at a stock point and a destination of Toshihiro, a loading time that is in between an incoming order and the transit time for the issuance of the goods of Delivery, a pick up time that is based on the desired arrival time and the time period to travel to the destination of Samocha et al., receiving multiple shipper request that includes time zone information, which, a delivery plan can be determined based on the delivery time zone information of Shiozawa, and determining a delivery route using a plurality of different delivery points, which, will be delivered to a vehicle in order for a driver to move the vehicle based on the guidance route of Kichinosuke, by incorporating the teachings of a scheduler engine that is able to create a transportation matrix with a plurality of trips based on load time and pickup time(s) of Ho, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help decide the best vehicle to be inserted into the matrix to reflect the best trip for the vehicle. (Ho: Abstract)
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura (JP 2022032678 A). Nakamura teaches a plurality of collection/delivery destination points to be distributed to a plurality of distribution destination groups, which, the distributed groups includes a patrol time (i.e., plurality of lap times) required for patrol on the patrol route is calculated for each of the distribution destination groups. A patrol time is the time required for patrol, such as patrols from the collection / delivery destination points P1, P2, P3, and P4 included in the first group on the patrol route R01. Nakamura, further, teaches that a collection and delivery plan for luggage from the collection/delivery based to the collection/delivery (i.e., delivery points) of P1 to P11 (i.e., plurality of delivery points).  Nakamura, further, teaches that the delivery plans for each vehicle can be considered when determining the most efficient route for the luggage. Nakamura, also, teaches the patrol time of each of the plurality of distribution destination groups distributed is within the shift time and the plurality of distribution destination groups distributed by the point division unit are minimum then the patrol route search unit may determine the shortest patrol route calculated by the annealing processing unit as the optimum patrol route. further, teaches that the that the shortest patrol includes a plurality of collection/delivery destination points, which, also includes a patrol time required for the patrol is determined by an annealing processing unit. However, the prior art date fails to beat applicants priority date. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628